Exhibit 10.14

 

FIRST AMENDMENT TO
PURCHASE AND SALE CONTRACT

 

            THIS FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT (this "First
Amendment") is made and entered into this 9th day of June, 2011 (the "First
Amendment Date"), by and between CENTURY SUN RIVER, LIMITED PARTNERSHIP, an
Arizona limited partnership, having an address at 4582 South Ulster Street
Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and SUN RIVER VILLAGE,
L.P., a Delaware limited partnership, having a principal address at 1111 Main
Street, Suite 710, Vancouver, Washington  98660 (“Purchaser”). 

 

RECITALS:

 

            WHEREAS, Seller and Holland Acquisition Co., LLC, a Washington
limited liability company ("Original Purchaser"), entered into that certain
Purchase and Sale Contract dated May 10, 2011, as assigned by Original Purchaser
to Purchaser pursuant to that certain Assignment and Assumption of Purchase and
Sale Contract dated June 9, 2011 (as assigned, the "Contract"), for certain real
property situated in Maricopa County, Arizona, known as Sun River Village
Apartments and more specifically described in the Contract (the "Property"); and

 

            WHEREAS, Seller and Purchaser desire to amend and ratify the
Contract on the terms and conditions set forth below.

 

AGREEMENT:

 

            NOW, THEREFORE, in consideration of the mutual covenants set forth
in the Contract and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree to amend the Contract as follows:

 

1.                  Repair Credit.  During the course of its due diligence
Purchaser has noted certain deficiencies at the Property requiring certain
capital repairs and replacements ("Deficiencies").  In consideration of
Purchaser's waiver of any and all Losses relating to the Deficiencies, Seller
hereby agrees, subject to the terms and conditions of this First Amendment, to
provide Purchaser with a credit at Closing in an amount equal to $100,000.00
("Capital Repair Credit").  Purchaser shall be solely responsible for the costs
of completing any repair work related to the Deficiencies and the Capital Repair
Credit shall be in full satisfaction of Seller's obligations with respect to the
Deficiencies.  In consideration of such Capital Repair Credit, Purchaser hereby
irrevocably releases Seller from any and all liability and obligations arising
from or related to the Deficiencies.  The provisions of this Section 1 shall
survive Closing and delivery of the Deed to Purchaser.

2.                  Feasibility Period.  Purchaser agrees that Seller has made
all deliveries required under the Contract and performed all of Seller's
required obligations under the Contract through the date hereof.  Purchaser
agrees that Purchaser's right to terminate the Contract pursuant to Section 3.2
is irrevocably waived, the Deposit is non-refundable, and Purchaser's obligation
to purchase the Property is non-contingent and unconditional except only for the
satisfaction of the conditions expressly stated in Section 9.1 of the Contract. 
In addition, Seller and Purchaser acknowledge that by Purchaser's execution of
this First Amendment, Purchaser has not waived its right to terminate the
Contract in accordance with the terms and conditions of Section 8.2.1 of the
Contract.

3.                  General Provisions.  The following provisions shall apply
with respect to this First Amendment:

                        a.         Except as modified herein, the Contract is in
full force and effect and is hereby ratified by Purchaser and Seller.

                        b.         Capitalized terms not defined herein shall
have the same meaning as set forth in the Contract.

                        c.         In the event of any conflict between the
Contract and this First Amendment, the terms and conditions of this First
Amendment shall control.

                        d.         This First Amendment may be executed in
counterparts, each of which (or any combination of which) when signed by all of
the parties shall be deemed an original, but all of which when taken together
shall constitute one agreement.  Executed copies hereof may be delivered by
telecopier or electronic mail and upon receipt shall be deemed originals and
binding upon the parties hereto, and actual originals shall be promptly
delivered thereafter.

[remainder of this page intentionally left blank]

 


            NOW, THEREFORE, the parties hereto have executed this First
Amendment as of the First Amendment Date.

 

 

Seller:

 

CENTURY SUN RIVER, LIMITED PARTNERSHIP,

an Arizona limited partnership

 

By:       CPF XIV/SUN RIVER, INC.,

            an Arizona corporation,

            its managing general partner

 

 

            By:  /s/Trent A. Johnson

            Name:  Trent A. Johnson

            Title:  Vice President

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 


Purchaser:

 

 

SUN RIVER VILLAGE, L.P.,

a Delaware limited partnership

 

By:   Holland Casey JV I Sun River, LLC,

a Delaware limited liability company,

its General Partner

 

By:    Holland Casey JV I, LLC,

a Delaware limited liability company,

its Managing Member

 

By:   Holland Partners CH I, LLC,

a Washington limited liability company,

its Managing Member

 

By:   Holland Partners Capital Management, Inc.,

a Washington corporation,

its Manager

 

By: /s/Eli Hanacek

Eli Hanacek

COO